                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 BECKLEY DIVISION

KENNETH COZART, in his own right
and on behalf of others similarly situated,

                 Plaintiff,

v.                                                          Case No.: 5:18-cv-00397
                                                            Honorable Judge Irene C. Berger

BLUESTONE INDUSTRIES, INC. and
JILLEAN L. JUSTICE, JAMES C. JUSTICE, III
JAMES T. MILLER, individually,

                 Defendants.

                       PLAINTIFF’S OMNIBUS MOTIONS IN LIMINE

       On June 21, 2019, comes the Plaintiff by counsel and moves the Court in limine to

exclude any testimony, evidence or reference to the facts and circumstances that surround

the following:

       1.        That the Defendant be precluded from producing any expert testimony or

opinions at trial from any expert who has not been identified, or his opinions disclosed,

pursuant to the Plaintiff’s Interrogatory request to the Defendant for the same, pursuant to

Rule 26 of the Federal Rules of Civil Procedure.

       2.        That the Defendant be precluded from arguing to the jury about a litigation

crisis, or that cases such as the Plaintiff’s is the reason why the courts are clogged or

causing problems with the court system or other tort reform argument.

       3.        That the Plaintiff has had unrelated, prior or subsequent other claims, suits

or settlements of the amounts thereof.

       4.        That the Defendant not mention or state to the jury the probable testimony of

a witness who is absent, unavailable or not to testify in this cause.
      5.     That no evidence be offered in contradiction to anything admitted by judicial

admission.

      6.     That no admission or reference be made to a compromise or offer to

compromise. Such evidence is not admissible unless the door is opened.

      WHEREFORE, the Plaintiff moves that the Defendant not be allowed to make any

comment regarding the above matters.

                                                KENNETH COZART
                                                By Counsel

                                                s/ Anthony J. Majestro
                                                Anthony J. Majestro (WVSB 5165)
                                                J.C. Powell (WVSB 2957)
                                                Powell & Majestro, PLLC
                                                405 Capitol Street, Suite P1200
                                                Charleston, WV 25301
                                                Phone: 304-346-2889
                                                Fax:    304-346-2895
                                                amajestro@powellmajestro.com
                                                jcpowell@powellmajestro.com

                                                Greg A. Hewitt (WVSB 7457)
                                                Anthony M. Salvatore (WVSB 7915)
                                                Hewitt & Salvatore, PLLC
                                                204 North Court Street
                                                Fayetteville, WV 25840
                                                Phone: 304-574-0272
                                                Fax:    304-574-0273
                                                ghewitt@hewittsalvatore.com
                                                asalvatore@hewittsalvatore.com
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BECKLEY DIVISION

KENNETH COZART, in his own right
and on behalf of others similarly situated,

              Plaintiff,

v.                                                        Case No.: 5:18-cv-00397
                                                          Honorable Judge Irene C. Berger

BLUESTONE INDUSTRIES, INC. and
JILLEAN L. JUSTICE, JAMES C. JUSTICE, III
JAMES T. MILLER, individually,

              Defendants.

                              CERTIFICATE OF SERVICE

       I, the undersigned counsel for Plaintiff, does hereby certify that the foregoing
Plaintiff’s Omnibus Motions in Limine has been filed with the Court on this 21 day of
June, 2019, using the CM/ECF system.


                                              s/ Anthony J. Majestro
                                              Anthony J. Majestro (WVSB 5165)
                                              Counsel for Plaintiff
